Filed 6/2/15 by Clerk of Supreme Court



IN THE SUPREME COURT

STATE OF NORTH DAKOTA









2015 ND 138









In the Matter of Chambering Four New District Judgeships









No. 20150141











Per curiam.



[¶1]	The 64th Legislative Assembly passed House Bill 1002, which has been signed by the Governor, and will become effective July 1, 2015.  This legislation provides for four additional district court judges with the chambers to be assigned by the Supreme Court.  

[¶2]	
N.D. Sup. Ct. Admin. R. 7.1 provides the procedure for establishing judgeship chambers within the judicial districts of North Dakota.  Notice the Court was contemplating the chambering of the new judgeships in the Northwest, South Central or the Southwest Judicial Districts, and providing an opportunity for written comment was posted May 6, 2015, on the Supreme Court website.  The Court further specified that information for McKenzie, Williams, Burleigh, Morton and Stark Counties should be discussed in the reports filed on behalf of the respective districts. Written comments on chambering were permitted through May 26, 2015.

[¶3]	A number of comments were received, as well as district reports from each of the identified districts containing population and caseload trends, and other criteria identified in N.D. Sup. Ct. Admin. R. 7.1.  Additionally, the Court takes judicial notice of the weighted caseload statistics provided by the State Court Administrator in Matter of the Vacancy in Judgeship No. 4, Northeast Central Judicial District, 2015 ND 89.

[¶4]	The need for additional judicial resources continues beyond these four new judgeships.  The Court determined, however, that based on population and caseload statistics, the greatest need at this time is in the Northwest, South Central and Southwest Judicial Districts and narrowed the potential chamber locations to Burleigh and Morton Counties in the South Central Judicial District, McKenzie and Williams Counties in the Northwest Judicial District, or Stark County in the Southwest Judicial District.  In reviewing the factors outlined in N.D. Sup. Ct. Admin. R. 7.1, the factors that will be highlighted for the purpose of chambering these four new district judgeships are population distribution, caseload, facilities, and recommendation of the presiding judge of the judicial district, after consultation with the judges of the judicial district.

[¶5]	According to the U.S. Census Bureau from 2010 to 2014, the State of North Dakota is estimated to have increased in population 9.9%.  The state’s economic prosperity over the past years has greatly contributed to the population increase, which has increased the need for additional judicial resources.

Northwest Judicial District
 

[¶6]	The Northwest Judicial District is comprised of Divide, McKenzie and Williams Counties.  Watford City is the county seat in McKenzie County and Williston is the county seat in Williams County.  For the past years, these counties have been the center of the oil and gas activity in North Dakota, and each of the counties have experienced significant population increases during the last four years as reflected below:









Geographic Area



Population Estimate Base

April 1, 2010



Population Estimate

July 1, 2014





Population Change





Percent Change





Divide County



2,071



2,432



361



17.4





McKenzie County



6,360



10,996



4,636



72.9





Williams County



22,398



32,130



9,732



43.5







[¶7]	In 2014, the Northwest Judicial District was divided into two districts, the Northwest and the North Central Judicial Districts.  The chart below reflects this division back to 2010 to reflect the significant increase in case filings impacting the Northwest Judicial District as the oil and gas activity exploded. 







Year



2010



2011



2012



2013



2014





NWJD



11,179



14,212



20,593



22,542



23,914







[¶8]	The Northwest Judicial District currently has four district judges: three chambered in Williston, and one chambered in Watford City, to handle the heavy caseload, which continues to increase despite recent lower oil prices and a decrease in drilling.  A judicial referee located in Minot travels to Williston one day every two weeks to handle all juvenile matters that are not time sensitive.  According to the district report, continuous evaluation of calendar systems and procedures has made an impact on the timeliness and quality of caseflow in the Northwest Judicial District.  While criminal jury trials are scheduled on a continuous basis in both Williston and Watford City, they may be “stacked” as many as fifty-

seven (57) deep during trial weeks in Williston, and as many as thirty (30) deep in Watford City.  The judges in the district carry a very high caseload, and, according to the report, if two additional judgeships are chambered in the Northwest Judicial District, the district judges will continue to carry the highest caseload in the state.  The two-year average for judicial officer need in the Northwest Judicial District, which is based on the weighted caseload statistics as provided by the State Court Administrator, is reflected in the chart below.  Only the 2012-2013 and 2013-2014 averages reflect the division of the Northwest Judicial District into two districts.  Parentheses indicate a shortage.







2-yr. Avg.



2009-

2010



2010-2011



2011-	

2012



2012-2013



2013-2014





NWJD



(3.17)



(2.35)



(3.60)



(2.56)



(3.88)







[¶9]	The McKenzie County Courthouse is a new modern facility with two nicely furnished judge’s chambers, adequate space for two court recorder’s workstations, a jury capable courtroom, one jury room, and a small hearing room.  The latest technology, including an IVN unit, is available to the court system.  According to the district’s report, the McKenzie County Commissioners support an additional judge being chambered in Watford City.

[¶10]	The Williams County Court is a modern, recently renovated facility.  According to  the district’s report, the Williams County Commissioners support an additional judge being chambered in Williston, and plan to renovate the second floor of the Williams County Courthouse to accommodate an additional courtroom, judge’s chambers and staff office space with projected completion in November 2015.

[¶11] 	It is only with the cooperation of the counties that we are able to consider chambering judges in courthouses that also include county offices, and we thank the McKenzie and Williams Boards of County Commissioners for their continued support of the court system and the citizens of their counties. 

[¶12]	The Honorable David W. Nelson is the Presiding Judge of the Northwest Judicial 

District, together with Carolyn Probst, Trial Court Administrator for Unit 4, signed the district report requesting two of the four new judgeships to be chambered in the Northwest Judicial District: one judgeship with chambers in Watford City and the other with chambers in Williston.  Additionally, the report indicates that if two judgeships are chambered in the Northwest Judicial District, the sharing arrangement with the North Central Judicial District for the part-time assistance of the judicial referee will likely be unnecessary.  In light of the continued judicial shortage in his district, the Honorable Gary H. Lee, Presiding Judge of the North Central Judicial District, requested that if two judges are chambered in the Northwest Judicial District, the sharing arrangement of the judicial referee be discontinued.

South Central

[¶13] The South Central Judicial District is comprised of Burleigh, Emmons, Grant, McLean, Mercer, Morton, Oliver, Sheridan and Sioux Counties.  The district’s population has grown 19% since 2000, primarily due to growth in Burleigh and Morton Counties.  Additionally, many of the counties in the district border areas of significant oil and gas activity.  Bismarck is the county seat in Burleigh County and Mandan is the county seat in Morton County. Approximately 79% of the population in the district is currently centered in these two cities. Most of the counties in the district have experienced population increases during the last four years as reflected below:







Geographic Area



Population Estimate Base

April 1, 2010



Population Estimate

July 1, 2014





Population Change





Percent Change





Burleigh County



81,308



90,503



9,195



11.3





Emmons County



3,550



3,422



-128



-3.6





Grant County



2,394



2,361



-33



-1.4





McLean County



8,962



9,578



616



6.9





Mercer County



8,424



8,746



322



3.8





Morton County



27,471



29,822



2,351



8.6





Oliver County



1,846	



1,850



4



0.2





Sheridan County



1,321



1,326



5



0.4





Sioux County



4,153



4,422



269



6.5









[¶14]	Case filings have steadily increased in the South Central Judicial District as the population has increased.   According to the district report, the combined civil, criminal, and formal juvenile caseloads in the South Central Judicial District have increased 39% since 2000.  According to the district’s report, 85% of the caseload is concentrated in Burleigh and Morton Counties.  In 2014, Kidder, Logan and McIntosh Counties were moved from the South Central Judicial District to the Southeast Judicial District. The unweighted case filings for the district since 2010, and adjusted to reflect the filings for the counties currently in the South Central Judicial District, are shown below. 







Year



2010



2011



2012



2013



2014





SCJD



30,595



31,949



32,754



33,713



36,108







[¶15]	The South Central Judicial District covers 12,671 square miles.  Six judges and two referees currently work out of the Burleigh County Courthouse.  Five of the judges are chambered in Bismarck, and one in Washburn, with one referee traveling to Dickinson in the Southwest Judicial District one day a week.  Two judges currently work out of the Morton County Courthouse.  One of the judges is chambered in Mandan, and one in Linton.  According to the district’s report, the South Central Judicial District’s caseflow plan requires all of the judges in the district to manage all case types in all counties, and is best managed from a central location. The two-year average for judicial officer need in the South Central Judicial District, which is based on the weighted caseload statistics as provided by the State Court Administrator, is reflected in the chart below. The 2012-2013 and 2013-2014 averages reflect the redistricting of Kidder, Logan and McIntosh Counties to the Southeast Judicial District. Parentheses indicate a shortage.







2-yr. Avg.



2009-

2010



2010-2011



2011-	

2012



2012-2013



2013-2014





SCJD



(3.15)



(1.36)



(1.98)



(2.28)



(2.72)







[¶16]	The Burleigh County Courthouse has six courtrooms and one hearing room. The courtrooms have both sound and digital recording systems installed.  The hearing room has digital recording capabilities, and two of the courtrooms have ITV installed.  Space in the Burleigh County Courthouse will need to be remodeled to adequately accommodate another chambered judge.  The available space is currently utilized as a visiting judge chamber and would require that two court reporters share space.

[¶17]	The Morton County Courthouse has four courtrooms.  All courtrooms are equipped with sound and digital recording systems.  One courtroom is scheduled for ITV installation. There is adequate space for a new judge’s chamber in the Morton County Courthouse, with additional space for the judge’s court reporter or recorder. 

[¶18]	The Court appreciates the continued cooperation and support of the Burleigh and Morton County Commissioners for providing secure court facilities to our chambered judges and staff.

[¶19]	The Honorable Gail Hagerty the Presiding Judge of the South Central Judicial District, together with Donna Wunderlich, Trial Court Administrator for Unit 3, signed the district report requesting that one of the new judgeships be chambered in Mandan in the South Central Judicial District.  Additionally, although the district shows a need for two judges, Judge Hagerty indicated on her behalf, and on behalf of the other judges of the district, that if one of the judgeships is chambered in the Southwest Judicial District, the sharing arrangement with that district for the part-time assistance of a judicial referee should be terminated.

Southwest Judicial District

[¶20]	The Southwest Judicial District is comprised of Adams, Billings, Bowman, Dunn, Golden Valley, Hettinger, Slope and Stark Counties.  The district’s population has grown 22% since 2000, primarily due to growth in Stark and Dunn Counties, the heart of the oil and gas activity in the district.  Dickinson is the county seat of Stark County and has 65% of the population.  All of the counties in the district have experienced population increases during the last four years as reflected below:







Geographic Area



Population Estimate Base

April 1, 2010



Population Estimate

July 1, 2014





Population Change





Percent Change





Adams County



2,343



2,384



41



1.7





Billings County



783



901



118



15.1





Bowman County



3,151



3,247



96



3.0





Dunn County



3,536



4,399



863



24.4





Golden Valley County



1,680



1,825



145



8.6





Hettinger County



2,477



2,660



183



7.4





Slope County



727



765



38



5.2





Stark County



24,199



30,372



6,173



25.5







[¶21]	According to the district’s report, case filings in the district increased 7% in the last three years.  In Stark County, the civil, criminal and formal juvenile filings increased 15%, and since 2000, these filings have substantially increased.  Over 80% of the district’s workload is concentrated in Dunn and Stark Counties. The unweighted case filings for the district since 2010 are shown below. 







Year



2010



2011



2012



2013



2014





SWJD



14,609



16,025



19,368



22,034



21,046







[¶22]	The Southwest Judicial District is primarily a rural geographical area that is 9,989 square miles.  Three district judges are chambered in Dickinson and responsible for the caseload of eight counties.  The district has the assistance of a judicial referee, who travels from Bismarck one day a week.  According to the district report, the addition of a fourth judge will have a noticeable positive impact on the judges, court staff, attorneys and litigants. As reflected in the chart below, and similarly to the Northwest and South Central Judicial Districts, the Southwest Judicial District has shown a lack of judicial resources since 2009.







2-yr. Avg.



2009-

2010



2010-2011



2011-	

2012



2012-2013



2013-2014





SWJD



(0.27)



(0.23)



(0.77)



(1.26)



(1.48)







[¶23]	The Stark County Courthouse has three courtrooms, which are all equipped with sound and digital recording systems. Two of the courtrooms have ITV and there is another room equipped with ITV.  There is adequate space for a new judge chambers in the Stark County Courthouse with adjacent space for the judge’s court reporter or recorder.

[¶24]	The Court appreciates the continued cooperation and support of the Stark County Commissioners for providing secure court facilities to our chambered judges and staff.

[¶25]	The Honorable William A. Herauf, the Presiding Judge of the Southwest Judicial District, together with Donna Wunderlich, Trial Court Administrator for Unit 3, signed the district report requesting that one of the new judgeships be chambered in Dickinson in the Southwest Judicial District citing the overwhelming workload the current judges have.  In response to the request of the South Central Judicial District, Judge Herauf indicated, on his behalf and on behalf of the judges in his district, an agreement to release the judicial referee  provided a new judge is chambered in Dickinson. 

[¶26]	The Court recognizes there continues to be a chronic lack of judicial resources in some of the judicial districts.  However, we are confident with the steady efforts of the district judges and staff we will continue to provide effective judicial services to all counties in the state.

[¶27]	Following consideration of the record before the Court in this matter, 

[¶28]	IT IS HEREBY ORDERED, the first of the new judgeships be designated Judgeship No. 5 in the Northwest Judicial District, with chambers in Watford City, North Dakota, to be filled in the manner provided by N.D.C.C. Chapter 27-25;

[¶29]	IT IS FURTHER ORDERED, the second new judgeship be designated Judgeship No. 6 in the Northwest Judicial District, with chambers in Williston, North Dakota,  to be filled in the manner provided by N.D.C.C. Chapter 27-25;

[¶30]	IT IS FURTHER ORDERED, the third new judgeship be designated Judgeship  No. 9 in the South Central Judicial District, with chambers in Mandan, North Dakota,  to be filled in the manner provided by N.D.C.C. Chapter 27-25; and

[¶31] 	IT IS FURTHER ORDERED, the fourth new judgeship be designated Judgeship No. 4 in the Southwest Judicial District, with chambers in Dickinson, North Dakota,  to be filled in the manner provided by N.D.C.C. Chapter 27-25.

[¶32] 	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Carol Ronning Kapsner

Lisa Fair McEvers

Daniel J. Crothers